Citation Nr: 0837559	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased disability rating for 
osteoarthritis of the right foot with hallux valgus, 
currently evaluated 10 percent disabling. 

4.  Entitlement to an increased disability rating for 
osteoarthritis of the left foot with hallux valgus, currently 
evaluated 10 percent disabling. 

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hypertension. 

6.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for pes planus, to include 
as secondary to bilateral hallux valgus with osteoarthritis.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1958 to July 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Procedural history

In March 1999 the RO issued a rating decision which denied, 
in part, the veteran's claims of entitlement to service 
connection for hypertension, bilateral pes planus and 
bilateral hallux valgus.  Following the receipt of additional 
medical evidence, the veteran's claims were readjudicated and 
denied in May 1999.  The veteran did not indicate his 
disagreement with this decision within one year. 

In July 2002 the veteran sought to reopen his claims for 
service connection for hallux valgus, pes planus and 
hypertension.  The veteran also sought entitlement to service 
connection for osteoarthritis of the feet.  In a November 
2002 rating decision the RO granted service connection for 
osteoarthritis of the feet and established a noncompensable 
(zero percent) disability rating.  The RO again denied the 
veteran's pes planus, hallux valgus and hypertension claims.  
The veteran appealed the disability rating assigned for the 
osteoarthritis of the feet as well as  the denial of service 
connection for pes planus, hallux valgus and hypertension. 

In May 2003 the RO issued a rating decision which granted 
service connection for bilateral hallux valgus; hallux valgus 
was combined with arthritis of the feet and a 10 percent 
disability rating was assigned for each foot.  The veteran 
and his representative have indicated dissatisfaction with 
this rating in subsequent correspondence to the RO.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

In November 2003 the veteran filed a claim seeking 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  His claims were denied in a September 2004 
rating decision.  He timely appealed that decision. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Remanded issues

The issues of whether new and material evidence has been 
submitted sufficient to reopen the veteran's claims of 
entitlement to service connection for hypertension and pes 
planus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  The veteran will 
be notified if further action is required on his part.  



Issues not on appeal 

One issue previously on appeal, entitlement to service 
connection for hemorrhoids, was granted by the RO in a May 
2003 rating decision.  To the Board's knowledge, the veteran 
has not disagreed with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection]. 
Therefore, this matter has been resolved and is not in 
appellate status.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service, to include noise exposure therein.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service, to 
include noise exposure therein.

3.  The veteran's bilateral osteoarthritis with hallux valgus 
is manifested primarily by complaints of pain and tenderness 
in each toe, but without any loss of range of motion. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3. The criteria for an increased disability rating for 
service-connected osteoarthritis with hallux valgus of the 
right foot have not been met.38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §4.71a,  Diagnostic Codes 5003-5280 (2008).

4. The criteria for an increased disability rating for 
service-connected osteoarthritis with hallux valgus of the 
left foot have not been met.38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §4.71a,  Diagnostic Codes 5003-5280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus, as well as entitlement 
to an increased disability rating for bilateral 
osteoarthritis with hallux valgus.  As discussed elsewhere in 
this decision, the issues of whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's claims of hypertension and pes planus are being 
remanded for further development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection and an increased rating 
in a letter from the RO dated May 22, 2007.   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The May 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the May 2007 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, the veteran was provided adequate time to 
respond to the May 2007 letter.  Furthermore, the veteran's 
service connection claims were readjudicated in the  November 
2007 SSOC, following the issuance of the May 2007 letter, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the veteran's hallux 
valgus with osteoarthritis claims, the additional notice 
requirements recently set forth in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), do not apply.  Specifically, once 
service connection has been granted, VA's VCAA notice 
obligations are fully satisfied and any defect in the notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
[where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements].   

The Board further notes that neither the veteran nor his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, his service personnel 
records, VA outpatient medical records, private medical 
records and has provided him with a VA examination.  

On several occasions the veteran has asked that the VA obtain 
copies of his service treatment records from his period of 
service in the Army Reserves.  This has not been 
accomplished. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that no useful purpose would be 
served in remanding this matter for more development.  In 
this case, the RO has made two attempts to obtain complete 
copies of the veteran's service treatment records.  The RO 
first submitted a request to the National Personnel Records 
Center in September 1998, asking for all available military 
medical records and dental records for the veteran.  The 
second was made in March 2006 and specifically targeted the 
veteran's reserve period.  In response, the NPRC indicated 
that no such records were on file and that all available 
medical records were mailed to the RO (and associated with 
his claims folder) in December 1998.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist." 
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993). VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile]. So it is in this case.

In any event, as will be discussed in the Board's analysis 
below, the veteran's exposure to acoustic trauma during 
service has been conceded by VA, establishing in-service 
incurrence of injury.  The veteran does not appear to 
contend, and his medical history does not suggest, that the 
currently claimed disabilities themselves existed during 
service.  The outcome of the veteran's service connection 
claims therefore hinge on the matter of whether his claimed 
disabilities are related to 
in-service acoustic trauma.  His service medical records 
would not answer that question.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in August 2008 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

In the interest of economy, because they involve the 
application of similar law to virtually identical facts, 
these two issues will be addressed together.

As an initial matter, the Board notes that in connection with 
the August 2008 hearing, the veteran submitted a statement 
describing his military service and acoustic noise exposure.  
The RO has not considered this statement.  However, it is 
duplicative of the veteran's previous statements, which have 
already been considered by the RO.  Therefore, a waiver of 
initial consideration by the agency of original jurisdiction 
is not necessary. See 38 C.F.R. § 20.1304 (2007).

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131  (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2007).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a QTC medical 
examination conducted in August 2004 revealed the veteran's 
CNC speech recognition scores to be 80 percent bilaterally.  
Bilateral hearing loss as described by 38 C.F.R. § 3.385 has 
therefore been established.  Concerning the veteran's 
tinnitus claim, the evidence of record indicates that the 
veteran has been diagnosed with tinnitus.  See The August 
2004 QTC examination report.  Hickson element (1) has 
therefore been satisfied for both claims.

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, there is no medical evidence 
of bilateral hearing loss, tinnitus or indeed of any ear 
disease or ear or hearing complaints in service.  The service 
medical records reveal that the veteran did not report any 
hearing problems while in service, and the veteran's ears 
were noted as normal upon separation.  In addition, the 
evidence does not show hearing loss within the one year 
presumptive period after service.  See 38 C.F.R. § 3.309(a).  
Indeed, hearing loss was not diagnosed until the August 2004 
examination, more than four decades after service.

Concerning in-service injury, the veteran has asserted that 
he suffered acoustic trauma during service.  Specifically, 
the veteran states that he was exposed to noise from live-
fire exercises without the aid of hearing protection.  The 
veteran's personnel records indicate that he served as a 
cannoneer and assistant gunner.  Based on the veteran's MOS, 
the Board finds, for the purposes of this decision only, that 
Hickson element (2) has been met.

With respect to Hickson element (3), medical nexus, the 
August 2004 QTC examiner indicated that the veteran's 
bilateral hearing loss and tinnitus were not due to a 
specific injury but that they developed progressively over 
time.  The examiner opined that "it is less likely than not 
that the [bilateral] hearing loss is related to the veteran's 
military service" and the veteran's tinnitus "is at least 
as likely as not due to [the veteran's] hearing loss." 

A subsequent January 2007 VA examination also determined that 
there was no relationship between the veteran's bilateral 
hearing loss and tinnitus and his military service.  In his 
report, the VA examiner specifically addressed the veteran's 
concerns over the validity of the whisper voice test and 
stated:  

It is the opinion of this examiner that it is less 
likely as not that the veteran's hearing loss and 
tinnitus were due to any incident or event in 
service considering the positions he was involved 
in as a cannoneer.  The veteran's service medical 
records indicated on his separation physical in 
1960 . . . 'sweep audiogram 10 dB normal.'  The 
fact that the separation physical also indicated 
15/15 bearing has no bearing on the fact that 
audiometric thresholds reported in his separation 
physical indicated normal hearing.  It is on this 
basis, not on the whispered voice test that the 
opinion of less likely than not . . . [is] offered. 

The Board observes that the opinions of the August 2004 and 
January 2007 examiners appear to be congruent with the 
objective medical evidence of record, which, as discussed 
above, is devoid of references to hearing problems and/or 
tinnitus for several decades after service.  

The veteran has not submitted any competent medical evidence 
to the contrary; 
the above mentioned August 2004 and January 2007 opinions are 
the only medical opinions in the record to opine on these 
issues.  As was explained in the Board's VCAA discussion 
above, the veteran has been accorded ample opportunity to 
submit evidence in support of his claim; he has not done so.  
See 38 U.S.C.A. § 5107(a) (2002) [the claimant has a 
responsibility to support a claim for VA benefits.]

To the extent that the veteran contends that a medical 
relationship exists between his hearing loss, tinnitus and 
service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].   

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  In this case, there is no 
objective medical evidence of hearing loss or tinnitus until 
2004, forty-four years after the veteran left military 
service.  In Voerth v. West, 13 Vet. App. 117 (1999), the 
Court noted that the continuity of symptomatology provisions 
of section 3.303 do not relieve a claimant of the burden of 
providing a medical nexus. As discussed above, such medical 
nexus evidence is lacking in this case.

Moreover, the Board observes that in September 1998 the 
veteran filed a claim of entitlement to service connection 
for a number of claimed disabilities, including hypertension, 
diabetes, gout, bunions, "far sightedness" and "high 
cholesterol".  Hearing loss and tinnitus were not mentioned.  
It is wildly improbable that the veteran would not have 
included hearing loss and tinnitus on this far-ranging list 
if he in fact were experiencing those problems at the time.  
The conclusion which the Board draws is that he was not in 
fact experiencing such problems in 1999 or earlier.

In short, with respect to Hickson element (3), the competent 
medical opinion evidence is against the veteran's claims.  In 
addition, there is no competent evidence of continuity of 
tinnitus or hearing loss after service.  For these reasons, 
element (3) has not been met, and the veteran's claims fail 
on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, because Hickson element 
(3) has not been met for either claim.  The benefits sought 
on appeal are accordingly denied.

3.  Entitlement to an increased disability rating for 
osteoarthritis of the right foot with hallux valgus, 
currently evaluated 10 percent disabling. 

4.  Entitlement to an increased disability rating for 
osteoarthritis of the left foot with hallux valgus, currently 
evaluated 10 percent disabling. 

For the sake of economy, these two issues will be addressed 
together. 



Relevant law and regulations 

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Assignment of diagnostic code

The veteran's service-connected bilateral hallux valgus with 
osteoarthritis are each assigned a 10 percent disability 
rating under Diagnostic Codes 5010-5280 [traumatic arthritis 
- hallux valgus].  See 38 C.F.R. § 4.27 (2007) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology. Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's medical records indicate that he has arthritis 
of the first metatarsal phalangeal joints along with hallux 
valgus.  Because the disability is composed of both arthritis 
and hallux valgus, the hyphenated diagnostic code has been 
used by the RO.

In this case the Board finds that Diagnostic Code 5003 is 
more appropriate than Diagnostic Code 5010 because the 
veteran's service treatment records do not indicate that he 
suffered a traumatic injury to his great toes during service.  
In any event, changing Diagnostic Code 5010 to 5003 is 
largely an academic exercise, as Diagnostic Code 5010 
requires the application of 5003. 

Diagnostic Code 5280 is deemed by the Board to be appropriate 
code because it pertains specifically to the disability at 
issue (hallux valgus).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested that 
another diagnostic code should be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Codes 5003-5280.

Specific schedular criteria

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis of a major joint 
will be rated under the criteria for limitation of motion of 
the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2007).  For the purpose of rating disabilities 
due to arthritis, multiple involvements of the first 
metatarsal phalangeal joints are considered groups of minor 
joints ratable on parity with major joints.  See 38 C.F.R. 
§ 4.45 (2007).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  In the absence of a limited range of motion, 
Diagnostic Code 5003 establishes a 20 percent disability 
rating for x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007). 

Under Diagnostic Code 5280 [hallux valgus], a 10 percent 
rating is warranted if there has been an operation and 
resection of the metatarsal head. A 10 percent rating is also 
warranted for a severe case, if equivalent to amputation of 
great toe. 

Analysis

Schedular rating

The veteran's bilateral osteoarthritis of the feet with 
hallux valgus is currently rated 10 percent disabling for 
each foot.  A 10 percent disability rating is the highest 
schedular rating available for the veteran's disability under 
Diagnostic Code 5280.  

In order to warrant a 20 percent disability rating under 
Diagnostic Code 5003 the evidence must show x-ray evidence of 
involvement of two or more minor joint groups with occasional 
incapacitating exacerbations and no loss of motion. 
In this case, arthritis of the veteran's first metatarsal 
phalangel joints has not been demonstrated by x-ray evidence.  
In any event, two or more minor joint groups are not involved 
in either foot.  Furthermore, there is no evidence that this 
disability causes occasional incapacitating exacerbations, 
and the veteran does not appear to contend otherwise.  Thus, 
for several reasons a 20 percent rating is not warranted 
under Diagnostic Code 5003 

Accordingly, an increased disability rating is not warranted 
under either Diagnostic Code 5003 or Diagnostic Code 
52805280.

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The currently assigned 10 percent ratings are the maximum 
rating under Diagnostic Code 5229.  DeLuca considerations are 
therefore inapplicable. See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) [if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].  
Moreover, the Court has also held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
such as Diagnostic Codes 5003 and 5280, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply. See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R.§ 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Although two diagnoses (arthritis and hallux valgus) have 
been rendered for the veteran's great toes, the 
symptomatology associated therewith, principally pain and 
tenderness, appears to be impossible to separate.  In 
essence, there effectively is one disability.  There is no 
indication in the medical records that the great toe 
disabilities call for separate methods of treatment or 
otherwise should be separately rated.  To rate the veteran's 
arthritis and hallux valgus as two separate disabilities 
would amount to prohibited pyramiding.

Fenderson considerations 

In Fenderson v. West 12 Vet. App. 119 (1999), the Court 
discussed the concept of the 'staging' of ratings, finding 
that, in cases where an initially-assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
bilateral osteoarthritis with hallux valgus has not changed 
appreciably over the period on appeal. The two VA examination 
reports and the outpatient treatment records indicate that 
the veteran's bilateral foot disabilities have remained 
stable at the 10 percent level throughout the appeal period.  

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the February 2003 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected bilateral osteoarthritis with hallux valgus.  The 
medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not 
be appropriate.  In fact, as discussed in detail above, the 
symptomatology of the veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the veteran has required frequent 
hospitalizations for his osteoarthritis with hallux valgus; 
in fact, it does not appear that the veteran has been 
hospitalized at all for this disability. 

With respect to employment, while the Board has no reason to 
doubt that the veteran's bilateral great toe disability may 
cause him difficulty at work.  However, there is no 
indication that either foot disability has caused him to miss 
work or creates any unusual employment impairment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

In sum, for the reasons and bases expressed above, the Board 
has concluded that the preponderance of the evidence is 
against the veteran's claims of entitlement to an increased 
rating for bilateral service-connected osteoarthritis with 
hallux valgus.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to an increased disability rating for 
osteoarthritis of the right foot with hallux valgus is denied 

Entitlement to an increased disability rating for 
osteoarthritis of the left foot with hallux valgus is denied.  



REMAND

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hypertension. 

6.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for pes planus, to include 
as secondary to bilateral hallux valgus with osteoarthritis.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
remaining two issues must be remanded for further procedural 
development.  

The veteran's claims of entitlement to service connection for 
hypertension and pes planus were denied in a March 1999 
rating decision.  The veteran did not file an appeal.  

In the May 2003 rating decision which form the basis for this 
appeal, the RO incorrectly characterized the veteran's claim 
as an initial claim for service connection and adjudicated 
the claim on a de novo basis.  Notwithstanding the RO's 
action, the proper issue on appeal is whether new and 
material evidence has been received which is sufficient to 
reopen the previously-denied service connection claims.  See 
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.104, 
3.156, 20.1103 (2007)

In this case, the August 2002 VCAA notice letter did not 
notify the veteran of the grounds upon which the earlier VA 
decision denied his claims of entitlement to service 
connection or what evidence is necessary to establish service 
connection.  Under the Court's holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006) this must be accomplished. 

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See 
Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007). 

Accordingly, the case is REMANDED for the following action:

1. VBA should provide the veteran with a 
corrective letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent. 

2. After undertaking any additional 
development deemed by it to be appropriate, 
and if warranted by the evidentiary posture 
of the case, VBA should then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


